Judgment, Supreme Court, Bronx County (Barbara F. Newman, J.), rendered March 24, 2003, convicting defendant, after a jury trial, of robbery in the first degree, criminal possession of a controlled substance in the seventh degree, and unlawful possession of marijuana, and sentencing him, as a second violent felony offender, to an aggregate term of 20 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues concerning identification and credibility were properly considered by the jury and there is no basis for disturbing its determinations (see People v Bleakley, 69 NY2d 490 [1987]). The victim made a prompt and reliable identification of defendant, which was corroborated by other evidence including an officer’s identification of defendant as the person he had been pursuing. Concur— Friedman, J.P., Marlow, Nardelli, Sweeny and Catterson, JJ.